Citation Nr: 0316107	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  97-26 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right knee 
disability, as secondary to service-connected status post 
medial meniscus tear, left knee with chronic pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1986 to July 
1991.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the above claim.

After declining to appear at a scheduled video-conference 
hearing in March 2000, the veteran failed to appear for a 
scheduled Travel Board hearing in September 2000.  A request 
for postponement was not received.  38 C.F.R. § 20.702(d) 
(2002).  

In February 2001, the Board remanded this matter for 
additional development.  The case has been returned for 
further appellate review.


FINDING OF FACT

A right knee disability is not related to service-connected 
status post medial meniscus tear, left knee with chronic 
pain.


CONCLUSION OF LAW

The veteran is not entitled to service connection for a right 
knee disability as secondary to service-connected status post 
medial meniscus tear, left knee with chronic pain.  38 C.F.R. 
§ 3.310(a) (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  In a March 2001 development 
letter from the RO, the veteran was notified of this 
information, as well as in the discussions in the August 1998 
rating decision, June 1999 statement of the case (SOC), and 
April 2003 supplemental statement of the case (SSOC).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the veteran has not identified any relevant, 
outstanding records requiring further development.  He did 
not respond to the RO's March 2001 development letter. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The Board's February 2001 remand included a request 
for an examination.  A fee-basis orthopedic examination was 
conducted, and the results of that examination have been 
associated with the claims file.  


II.  Service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

In this case, the veteran contends there was no specific 
injury to the right knee.  See Statement of Representative in 
Appealed Case, dated May 22, 2003.  Instead, he has alleged 
pain and instability in the right knee due to the service-
connected injury to the left knee, which has caused him to 
overcompensate to the right during weight-bearing and 
ambulation.  See VA Form 9 addendum, received July 2, 1999.

The March 2003 orthopedic examiner diagnosed right knee 
discomfort, possibly related to early degenerative changes in 
the medical meniscus, and reported tenderness at the medial 
joint line.  Therefore, a current right knee disability 
exists.  

The veteran's statements of record that attribute his current 
right knee disability to his service-connected left knee 
disability cannot competently address that medical issue.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Health 
professionals, however, are experts and are presumed to know 
the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis.  Cohen v. 
Brown, 10 Vet. App. 128 (1997). 

A review of the record shows no history of treatment for the 
right knee.  A VA examination report dated in January 1998 
indicates a diagnosis of "right knee - chronic knee pain, as 
likely as not secondary to favoring the left knee"; however, 
in a July 1998 addendum to that examination report, the 
examiner stated that the initial report contained 
typographical errors and that the diagnosis of the right knee 
was incorrect and thus should be deleted.  He added that 
there should have been no comment concerning the right knee.  

The March 2003 orthopedic examiner opined that he did not 
believe that it is more likely than not that the veteran's 
right knee problems relate to his service-connected left knee 
injury.  The examiner noted that it is always possible that 
there might be some contribution there, but went on to state 
that the veteran's current gait and function of the left knee 
did not appear sufficiently deranged to likely play a 
substantial part in the right knee symptoms.  He further 
added that the veteran has anatomically pre-existing varus 
knees, which predisposed him to early degenerative changes.

The March 2003 orthopedic examination report is the only 
competent and probative evidence of record addressing the 
medical issue involved herein, and its findings are against 
entitlement to secondary service connection.  The examiner's 
opinion is based upon review of the claims file, is thorough 
in its documentation of the physical findings, and 
sufficiently provides a rationale and response to the 
questions posed by the Board's February 2001 remand.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection on a secondary 
basis.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).


ORDER

Entitlement to service connection for a right knee disability 
as secondary to service-connected status post medial meniscus 
tear, left knee with chronic pain, is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

